334 S.W.3d 918 (2011)
Mitchell FIELDS, Appellant,
v.
UNITED PARCEL SERVICE, INC., and Division of Employment Security, Respondents.
No. ED 95445.
Missouri Court of Appeals, Eastern District, Division Three.
March 22, 2011.
Mitchell D. Fields, St. Louis, MO, pro se.
United Parcel Service, Inc., St. Louis, MO, pro se.
Jeannie D. Mitchell, Jefferson City, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The claimant, Mitchell Fields, appeals pro se the decision of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment-compensation benefits on the basis that the employer, United Parcel Service, Inc., discharged him for misconduct connected with his work. We affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The decision of the Commission is affirmed. Rule 84.16(b)(4).